1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                   ***

9     EVAN RATCLIFF,                                         Case No. 2:19-cv-00786-APG-CWH

10                                          Plaintiff,               ORDER
             v.
11
      SCOTT MATTINSON, et al.,
12
                                       Defendants.
13

14

15   I.     DISCUSSION

16          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

17   (“NDOC”), has filed a motion for a preliminary injunction. (ECF No. 1-1). Plaintiff has not

18   filed a complaint. In addition, Plaintiff has neither paid the full filing fee for this matter nor

19   filed an application to proceed in forma pauperis.

20          Pursuant to Federal Rule of Civil Procedure 3, “[a] civil action is commenced by

21   filing a complaint with the court.” Fed. R. Civ. P. 3. Therefore, the Court grants Plaintiff

22   thirty (30) days from the date of this order to submit a complaint to this Court.

23          Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, if a prisoner does not

24   pay the filing fee, he must complete an application to proceed in forma pauperis and

25   attach both an inmate account statement for the past six months and a properly executed

26   financial certificate. Plaintiff will be granted an opportunity to file an application to proceed

27   in forma pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff

28                                                       1
1
     chooses to file an application to proceed in forma pauperis he must file a fully complete
2
     application to proceed in forma pauperis, including both an inmate account statement for
3
     the past six months and a properly executed financial certificate.
4
            The Court will defer a decision on the motion for preliminary injunction until Plaintiff
5
     submits a complaint for this case and either pays the filing fee or files a fully complete
6
     application to proceed in forma pauperis, including both an inmate account statement for
7
     the past six months and a properly executed financial certificate.
8
     II.    CONCLUSION
9
            For the foregoing reasons, IT IS ORDERED that Plaintiff shall submit a complaint
10
     to this Court within thirty (30) days from the date of this order.
11
            IT IS FURTHER ORDERED that the Clerk of the Court shall send to Plaintiff the
12
     approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same.
13
            IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the
14
     approved form application to proceed in forma pauperis by a prisoner, as well as the
15
     document entitled information and instructions for filing an in forma pauperis application.
16
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
17
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
18
     the correct form with both an inmate account statement for the past six months and a
19
     properly executed financial certificate, in compliance with 28 U.S.C. § 1915(a); or (2) pay
20
     the full $400 fee for filing a civil action (which includes the $350 filing fee and the $50
21
     administrative fee).
22
     ///
23
     ///
24
     ///
25
     ///
26

27

28                                                 2
1
           IT IS FURTHER ORDERED that failure to comply with this order will result in a
2
     recommendation that the case be dismissed without prejudice.
3
           DATED: May 13, 2019
4

5
                                            UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            3
